    Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 1 of 15 PageID #: 6893

                        HAMBURGER, MAXSON, YAFFE &MCNALLY,                     LLP
                                            ATTORNEYS AT LAW
                                    225 BROADHOLLOW ROAD, SUITE 301E
                                         MELVILLE, NEW YORK   11747
RICHARD HAMBURGER                              631.694.2400
rhamburger@hmylaw.com                        FAX: 631.694.1376
                                                HMYLAW.COM




                                                 September 4, 2019


       VIAECF

       Hon. Cheryl L. Pollak, Magistrate Judge
       U.S. Eastern District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201

                        Re:   Toussie v. Allstate Insurance Company
                              Case No.: 15-CV-05235 (ARR)(CLP)

       Dear Judge Pollak,

                      I write on behalf of my client, plaintiff Laura Toussie, in response to the
       August 27, 2019 letter from Allstate's out-going counsel, Gary Meyerhoff, Esq., to Your
       Honor advising ofAllstate's intention to file a motion for a protective order to prohibit the
       Plaintiffs from deposing Robert King and Patrice Ho Sang (the "8/27 Meyerhoff Lt.") and
       to report on the status of several matters in this litigation in advance of our September 6,
       2019 conference with the Court.

       The August 15, 2019 Meet and Confer

                      On August 15, 2019 counsel for all parties conducted a telephonic meet and
       confer to discuss several open discovery matters regarding: (a) the scheduling of plaintiffs'
       depositions of witnesses listed on Allstate's Rule 26(a)(l)(A)(i) disclosure - specifically,
       Nancy Gunderson, Patrice Ho Sang, Robert King, Jr., and Keith Mayne; (b) the adequacy
       of plaintiffs' amended responses to Allstate's third set of interrogatories; and (c) the
       intended service by plaintiffs of interrogatories upon Allstate with respect to Allstate's
       Amended Answer with Counterclaims (the "AAC"). I participated in the conference on
       behalf of Laura Toussie, Fredrick Stern participated on behalf of Robert Toussie, and
       Brendan Zahner, Esq. participated on behalf ofAllstate. Mr. Meyerhoff did not participate
       in the call. The conference was professional and productive, and established a mutually
       agreed path for proceeding with respect to all issues:
    Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 2 of 15 PageID #: 6894

HAMBURGER, MAXSON, YAFFE & MCNALLY,              LLP
ATIORNEYS AT LAW

      Hon. Cheryl L. Pollak, Magistrate Judge
      September 4, 2019
      Page2


                    •      With respect to the four depositions noticed by plaintiffs (including
                           Mr. King and Ms. Sang), no objection was raised by Mr. Zahner,
                           except to the dates for which they had been noticed. Mr. Zahner
                           wanted those depositions to take place after Laura and Robert Toussie
                           were deposed. Mr. Stern and I agreed, presenting a series of
                           proposed October dates to Mr. Zahner who indicated that he would
                           contact each of the four witnesses regarding their availability and get
                           back to us.

                    •      With respect to the adequacy of plaintiffs' amended response to
                           Allstate's third set of interrogatories, the parties agreed that Allstate
                           would serve new interrogatories regarding the matters in dispute, that
                           plaintiffs would serve responses to such new interrogatories by
                           September 3 (which responses have been served) and that any dispute
                           regarding same would be brought to the Court's attention by joint
                           letter for resolution by Your Honor at the September 6 conference.

                    •      With respect to the interrogatories being served by plaintiffs (which
                           were served on August 16, 2019), it was agreed that Allstate would
                           respond by September 4, 2019 with any objections, which would also
                           be submitted to Your Honor for resolution by joint letter at the
                           September 6 conference or, to the extent Allstate had no objections,
                           Allstate would provide responses by September 10.

                    •      Finally, I asked Mr. Zahner, as a courtesy, to provide to us copies of
                           the interrogatories previously exchanged between the parties through
                           prior counsel, as we did not have them and they were not available
                           through the electronic docket. He indicated that he had no particular
                           objection, but that he would speak with Mr. Meyerhoff regarding this
                           request and get back to me.

                    Attached as Exhibit "A" is a true and correct copy of Mr. Zahner'sAugust 15,
       2019 email to me and Mr. Stern confirming the above and stating:

                    This email will confirm our agreement that:

                    We will serve new interrogatories today, which your clients will
                    respond or object to on or before September 3. You will serve
                    interrogatories tomorrow, and we will indicate whether we are
    Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 3 of 15 PageID #: 6895

HAMBURGER, MAXSON, YAFFE &MCNALLY,                LLP
ATIORNEYS AT LAW

      Hon. Cheryl L. Pollak, Magistrate Judge
      September 4, 2019
      Page3


                     going to refuse to answer any of them by September 4, with any
                     answers to be provided on September 10. If there are any
                     disputes concerning our respective responses or objections, we
                     will raise with the Court in a joint submission that there are
                     one or more disputes for the Court to resolve at the conference
                     on September 6.

                     We will discuss internally your request for additional discovery
                     materials, and will revert regarding the following dates for the
                     depositions of Allstate's witnesses: October 7, 8, 10, 15 and 17.


      The August 19. 2019 Meyerhoff Letter and the Plaintiffs' Responses

                    Four days after the meet and confer, by letter dated August 19, 2019, Mr.
      Meyerhoff, Esq., renounced the prior promises and agreements made between counsel for
      the parties and destroyed the progress made with Mr. Zahner during the August 15 meet
      and confer, advising us, inter alia, that he was departing Dentons in September and would
      no longer be representing Allstate, that, as a result, the agreed upon dates scheduled for
      the depositions of Mr. and Mrs. Toussie on September 19 and September 27 would have
      to be adjourned, and, further, that Allstate would not be producing witnesses King and Ho
      Sang for deposition at all. See, 8/27 Meyerhoff Lt., Exh. "D." Mr. Stern and I responded
      and objected to Mr. Meyerhoff'sAugust 19 letter. See, 8/27 Meyerhoff Lt., Exhs. "E" and
      "F." The dispute presented to Your Honor in the 8/27 Meyerhoff Lt. ensued.

      The Depositions of Mr. King and Ms. Ho Sang Have Been Properly Noticed and
      Allstate's Proposed Motion is Meritless

                      We join in the arguments presented in Mr. Stern's September 4, 2019 letter
       to Your Honor on behalf of Robert Toussie, and we additionally note the following critical
       factors that Mr. Meyerhoff conveniently ignores. In its Disclosures Pursuant to Rule
       26(a)(l)(A)(i), executed by Mr. Meyerhoff on August 5, 2019, Allstate identified Robert
       King and Patrice Ho Sang as individuals "who are likely to have discoverable information
       that Allstate may use to support its claims or defenses" in the litigation. See, 8/27
       Meyerhoff Lt., Exh. "B." Nowhere does Mr. Meyerhoff respond to our demonstration to
       him that, "[a] primary purpose of the requirements for initial disclosure of witnesses and
       supplementation is to afford notice to opposing parties at the earliest possible time so that
       opposing parties may prepare to defend against such testimony by, for example, taking the
       deposition of such witnesses." Kullman v. State ofNew York, 2009 WL 1562840, *5 (N .D.N .Y.
    Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 4 of 15 PageID #: 6896

HAMBURGER, MAXSON, YAFFE &MCNALLY,                LLP
ATIORNEYS AT LAW

      Hon. Cheryl L. Pollak, Magistrate Judge
      September 4, 2019
      Page4


      2009) (emphasis added), citing, Fed. R. Civ. P. 26 advisory committee's note (1993
      Amendments). Having identified Mr. King and Ms. Ho Sang in Allstate's Rule 26(a)
      disclosure, Allstate has no lawful basis for now refusing to present them for deposition or
      for otherwise seeking to preclude plaintiffs from taking their depositions. See, e.g., ITT
      Corporation v. Travelers Casualty &Surety Co., 2017 WL 589192, *3 (D. Conn. 2017)
      (emphasis added, internal quotation marks omitted) ("[w]ith respect to Attorneys
      Brownstein and Waisman, plaintiffs are entitled to take their depositions for the obvious
      reason that these two attorneys are listed ... in defendant's Rule 26(a) Disclosures as fact
      witnesses . . . . Defendant cannot bar plaintiffs from deposing two attorneys that it
      designated as fact witnesses, and plaintiffs rightly note that Travelers has provided no
      authority to support that a party may prevent its opponent from taking testimony of a
      witness disclosed by the party in its Rule 26(a) disclosures").

                      Given the listing of these witnesses in Allstate's Rule 26(a) disclosure, and in
      light of the governing law, it is particularly egregious for Mr. Meyerhoff to misrepresent
      plaintiffs as somehow wrongly seeking to question these witnesses in an improper effort to
      evade prior rulings of this Court regarding their notes. See, 8/27 Meyerhoff Lt., p. 2
      ("Now, having been denied access to Mr. King's and Ms. Ho Sang's notes, Plaintiffs seek
      access to their minds" and "There is no justification for that kind of intrusion into the
      thought processes, strategies, conclusions and observations of defense counsel"). These
      arguments are further particularly hypocritical in light of the fact that Allstate has listed
      the Plaintiffs' own prior counsel in this litigation, Marshall Gilinsky, Esq. and Mark Goidell,
      Esq., as witnesses with discoverable information whom it may use to support its claims or
      defenses. See, 8/27 Meyerhoff Lt., Exh. "B."

                       Plaintiffs are entitled to question Mr. King and Ms. Ho Sang regarding the
       matters identified in Allstate's Rule 26(a) disclosure, and Allstate's proffered straw man
       arguments regarding the sanctity of attorney client and attorney work product privileges
       as a basis for precluding their depositions is erroneous. See, ITT Corp., supra, *3 (where the
       Court directed that plaintiffs were entitled to take the deposition of attorneys disclosed as
       fact witnesses on defendant's Rule 26(a) disclosures, but confirmed that "[d]efendant,
       however, remains entitled to assert the attorney client privilege or work product doctrine
       if and when any individual question strays from discoverable and non-privileged
       information").

                    Mr. Meyerhoff nonetheless persists, contending that "Allstate has not
       designated either Mr. King nor Ms. Ho Sang as trial witnesses in this matter, and Allstate
       does not intend to call either at trial, except as it may be necessary to call Ms. Ho Sang as
    Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 5 of 15 PageID #: 6897

HAMBURGER, MAXSON, YAFFE &MCNALLY,                 LLP
ATIORNEYS AT LAW

      Hon. Cheryl L. Pollak, Magistrate Judge
      September 4, 2019
      Pages


      a foundational witnesses .... " 8/27/19 Meyerhoff Lt., p. 1. This equivocation not only
      backtracks from the position taken in Allstate's Rule 26(a) disclosure, but it fails, in any
      event, to meet the governing standard. Indeed, the Advisory Committee Notes to the 2000
      Amendment to Rule 26(a) make clear that "'Use' includes any use ... to support a motion,
      or at trial." See, e.g., Fleet Capital Corp. v. Yamaha Motor Corp., U.SA., 2002 WL 31108380,
      *l (S.D.N.Y. 2002); Emmresa Cuban Del Tabaco v. Culbro Corp., 213 F.R.D. 151, 159
      (S.D.N .Y. 2003 ). Moreover, Allstate's so-called present subjective "intent" to call or not call
      these witnesses is irrelevant. See, e.g., Guzman v. Bridgepoint Educ., Inc., 305 F.R.D. 594, 605
      (S .D. Cal. 2015) ("Requiring parties to disclose only those witnesses they subjectively intend
      to use in substantiating their claims, rather than those they merely 'may use' as Rule 26
      explicitly requires, would erode the efficacy of the rule's disclosure requirements"). It is
      also important to observe that Allstate has not identified a single "Allstate" witness in its
      Rule 26(a) disclosure who has information regarding the AAC and the claims at issue in this
      litigation, and, rather, only identifies Mr. King as having such information. See, 8/27
      Meyerhoff Lt., Exh. "B."

                     Accordingly, Plaintiffs have properly served deposition notices and subpoenas
      for these individuals, they must be produced for deposition, and Allstate's proffered
      request to file a motion for a protective order is frivolous and should be rejected out of
      hand.

       The Depositions of the Toussies Should Proceed On The Dates Which All Parties Have
       Previously Confirmed and Agreed

                   At the very end of July, Mr. Meyerhoff, Mr. Stern and I agreed that Laura
      Toussie would be deposed on September 19, 2019, and Robert Toussie would be deposed
      on September 27, 2019. Mr. Meyerhoff immediately issued confirming deposition notices
      onJuly 31, 2019. See, Exh. "B." We question whether Mr. Meyerhoff may have already
      been aware then that he would shortly be departing Dentons. Notably, Mr. Meyerhoff
      previously agreed that these and other discovery dates cannot be adjourned absent a
      showing of"good cause" pursuant to the so-ordered stipulation entered July 17, 2019 (Dkt.
      #294). Ironically, this "good cause" language was included in the stipulation at Mr.
      Meyerhoff's insistence.

                     Mr. Meyerhoff has presented no "good cause" for the requested
      adjournments. Among other things, since he is not departing Dentons until "the end of
      September," surely he can conduct the depositions, and he has presented no reason why,
      in the alternative, Mr. Zahner cannot take the depositions. See, 8/27 Meyerhoff Lt., Exh.
    Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 6 of 15 PageID #: 6898

HAMBURGER, MAXSON, YAFFE &MCNALLY,              LLP
ATIORNEYSATLAW


     Hon. Cheryl L. Pollak, Magistrate Judge
     September 4, 2019
     Page 6


      "D." As for incoming attorney, Richard Fenton, Esq. (whose office is in Chicago and who
      has been admitted in this matter pro hac vice), Mr. Fen ton has indicated that he has pre-
      existing commitments on both of the scheduled dates, without saying what they are or why
      they take precedence over this litigation and cannot themselves be re-scheduled so as to
      adhere to the dates previously agreed upon. Moreover, although Mr. Meyerhoff indicated
      in his August 19 letter that Mr. Fenton would be available to take Mrs. Toussie's deposition
      on September 17 or 18, Mr. Fenton indicated two days later that he was not available on
      those dates, and proposed certain other dates on which Mr. Meyerhoffknew, through prior
      communications, that Mr. Toussie's attorney was scheduled to conduct a trial in another
      matter.

                   Accordingly, the depositions of Mrs. Toussie and Mr. Toussie should be
      required to proceed as previously agreed and confirmed.

                                                Respectfully,

                                            <"Z~
                                                Richard Hamburger
      /le

      c:        Via ECF:
                Gary Meyerhoff, Esq.
                Brendan E. Zahner, Esq.
                Richard L. Fenton, Esq.
                Fredrick P. Stern, Esq.




      RH to Pollak - 2019.09.04.wpd
Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 7 of 15 PageID #: 6899




                              Exhibit "A"
      Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 8 of 15 PageID #: 6900




From: Za hner1 Br e.ndan E.<brendan.zahner@dentons.com>
Sent: 1hur5da'f, Augu..t 15, 2019 11:23 AM
To: Fredrick stern <scheverstem@gmail.com>; Richard Hamburger <rflambu rger@hmylaw.com>
Cc: Meyerhoff, Gary <garv.meyerhoff@dentons.com>; David Yaffe <dyaffe@hmyfaw.com>
Subject R£: Tomsie v. Allstate- w pplement al interrogatory responses

Fred and Richard:


This emai l will confirm our agreement that:


We will serve new interrogat ories today, which your clients will respond or obj ect to on or before September 3.
You will serve interrogatories tomorrow, and we will indicate whet her we are going to refuse to answer any of them by September 4, with any answers t o be provided on Sept ember 10.
If there are any disputes concerning our respective responses or objections, we v1UI raise with the Court in a joint submission that there are one or more disputes for the Court to resolve at the conference
on Septembe r 6.


We will discuss int ernally your request for addit ional discovery materials, and will revert regarding the following dates for the depositions of Allstate's witnesses : October 7, 8, 10, 15 and 17.


If I have overlooked or misstated anything, please let me know.



fZ)·Hhi.tff•        Brendan E. Zahner

                    D +1 2 12 768 5J39 I US Internal 153J9
                    bren-dan.zahner@dentons com
                    Bio  I W ebstte
                    Dentons US LLP
                    1221 Avenue of the Americas, New York, NY 10020- 1089

                    Larrain Rencoret > Hamitton Harrison & Ma thews> Mardemootoo Balgobin > HPRP >Zain & Co >Delany Law-> Dinner Martin >Maday Murray & Spe ns > Gallo Barrios Pickmann >
                    Mufioz :> Cardenas & Cardenas       > Lopez Velarde :;. Rodyk > Boeke! > OP F Partners

                    Oentons is a g!OOal legal pracbce proi.'ldmg chent services v.or1dw1de Uuough its member hrrns and atf!!1ales Tl\!S e:ma. ma·,. be COflMeniia! and protected by !egal pnvilege If you are nol the mlended recipient
                    a::sdosure_ copymg_ d1stnootmn and use are proh1blle-d. please notrt-, us 1m med1 flt el~ and delele this t:opy from yOt:J s1stern Pt:2ase see <!entons.com fm Legal Notices
Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 9 of 15 PageID #: 6901




                              Exhibit "B"
Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 10 of 15 PageID #: 6902




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


     ROBERT AND LAURA TOUSSIE,

                           Plaintiffs,
                                                             Civ. No. 15-CV-05235 (ARRXCP)
            v.
     ALLSTATE INSURANCE COMPANY,

                           Defendant.


                               AMENDED NOTICE OF DEPOSITION

            PLEASE TAKE NOTICE that on Thursday, September 19, 2019, at 10:00 a.m.,
     defendant Allstate Insurance Company shall take the deposition of Plaintiff Laura Toussie at the
     offices ofDentons US LLP, 1221 Avenue of the Americas, New York, New York 10020. The
     deposition   wm be recorded by stenographic and videographic means.        The deposition will
     continue from day to day until completed.
     DATED: July31,2019




                                                 By:       ·>'l
                                                 Oary Meyerhoff·
                                                 BrendanE.. ·     .
                                                 1221 Avenue of the Americas
                                                 New York, New York 10020..1089
                                                 Tel: (212) 768-6700
                                                 Fax: (212) 768-6800
                                                 8'11'Y·meyerhoff@dentons.com
                                                 brendan.zabner@dentons.com

                                                 Counsel/or Defendant
      Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 11 of 15 PageID #: 6903


...    •



                                                            CERTIFICATE OF SERVICE

                           I, Brendan E. Zahner, an attorney, hereby certify that I caused to be served a copy of the

           AMENDED NOTICE OF DEPOSITION to be delivered via e-mail and first class mall

           prepaid postage on July 31, 2019 to the parties identified below:


                                                               Richard Hamburger, Esq.
                                                               Hamburger, Maxson, Yaffe & McNally, LLP
                                                               225 Broadhollow Road, Suite 301E
                                                               Melville, NY 11747
                                                               rhamburger@hmylaw.com
                                                               Attorneys/or PlaintiffLaura Toussie

                                                               Fredrick P. Stern, Esq.
                                                                Scheyer & Stern, LLC
                                                                110 Lake Avenue So., Suite 46
                                                               Nesconset, NY 11767
                                                               scheyerstem@gmail.com
                                                               .Attorneys for PlaintiffRobert Toussie




            i
            'l,.
           1-·
                   ··--·   .




                                         . . ~::   .:· ..




                                                                                        ..
                                                                                     ··.· :.;,;;,;,,; .. ··-···:.
 Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 12 of 15 PageID #: 6904

...                                                                                                                                                                                                                            :tllb.   -




                                                                                                                                         JlECEIVED ..
                                                                                                                                    !
                                                                                                                                    I
                                                                                                                                    I        !AUG - 2                         20~

                                                                                                                               J~l~mburgcr, MaxS.on~
                                                                                                                                               &.. McNnll                   .u~P
                                                                                                                                                                                                  Yaffe,
                                                                                                                                                                                                           ··-·


                                 ".....                                                                                        ·:       :,
                                          •.:· f. : .   ~   ·..;;·.:: .   :· .... ·:.   ·:·•. :\:.·· :.:_   .·.:/~=·~~~~.·:::~1·1j~::~i6~1.~s~;~~:;~;;'.~:;;;;;1:~,: :\·:;.·~:::
                                                                                                                                                                    ••             •• ; ••. ·:.' .:·· _ ,,, • :. •   • .....
     Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 13 of 15 PageID #: 6905

~-
       ..

            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK


             ROBERT AND LAURA TOUSSIE,

                                   Plaintiffs,
                                                                      Civ. No. 15-CV-05235 (ARR)(CP)
                    v.
             ALLSTATE INSURANCE COMPANY,

                                   Defendant.


                                        AMENDED NOTICE OF DEPOSITION

                    PLEASE TAKE NOTICE that on Friday, September 27, 2019, at 10:00 a.m., defendant
             Allstate Insurance Company shall take the deposition of Plaintiff Robert Toussie at the offices of
             Dentons US LLP, 1221 Avenue of the Americas, New York, New York 10020. The deposition
             will be recorded by stenographic and videographic means. The deposition will continue ftom.
             day to day until completed.
             DATED: July 31, 2019


                                                          DENTONS US LLP


                                                          By: ..;..,...1~__.:;..___,~--
                                                          0ary Meyerhoff
                                                          Brendan E. Zahne ..
                                                          1221 Avenue of the Americas
                                                          New York, New York 10020-1089
                                                          Tel: (212) 768-6700
                                                          Fax: (212) 768-6800
                                                          gary.meyerhoff@dentons.com
                                                          brendan.zahner@dentons.com

                                                          Counsel for Defendant
Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 14 of 15 PageID #: 6906


  .


                                       CERTIFICATE OF SERVICE

             I, Brendan E. Zahner, an attorney, hereby certify that I caused to be served a copy of the

      AMENDED NOTICE OF DEPOSmON to be delivered via e-mail and first class mail

      prepaid postage on July 31, 2019 to the parties identified below:



                                            Fredrick P. Stem, Esq.
                                            Scheyer & Stem, LLC
                                            110 Lake Avenue So., Suite 46
                                            Nesconset, NY 11767
                                            scheyerstem@gmail.com
                                            Attorneys/or PlaintiffRobert Toussie


                                            Richard Hamburger, Esq.
                                            Hamburger, Maxson, Yaffe & McNally, LLP
                                            225 Broadhollow Road, Suite 301E
                                            Melville, NY 11747
                                            rhamburger@hmylaw.com
                                            Attorneys for PlaintiffLaura Toussie
Case 1:15-cv-05235-ARR-PK Document 312 Filed 09/04/19 Page 15 of 15 PageID #: 6907




  ·~   ...-




                                                         '-'·.:•:w~·

                                                        .·.~~~i~;(~::;;,~~;,,t,~.:~·=_·,_'-'"
